Mr. Justice Moore
delivered the opinion of the court.
In support of the decree rendered herein, it is maintained by defendants’ counsel that the charter of McMinnville became operative February 18, 1908 (Special Laws Or. 1903, p. 499), prior to the first amendment of Section 2 of Article XI of the Constitution of Oregon, permitting legal-voters of every city and town to enact and amend their municipal charters; that such alteration of the organic act rendered section 8 of the city charter inoperative respecting the manner of giving notice of an elec*400tion; and that only reasonable notice thereof is required, which was given.
The section of the charter referred to is as follows:
“The recorder, under direction of the council, shall give 10 days’ notice by written notices posted in three public places in the city, of each election to be held, which notices shall state the offices to be filled at such election and the names of the judges and clerks appointed to conduct the same.” Special Laws Or. 1903, p. 502.
The published notice was signed by the recorder; stated when the special election would be held;'announced the purpose for which it was called; declared that a copy of the proposed amendment of the charter would be furnished each voter’ in the city; asserted that the notice was issued by order of the common council; gave the names of the judges and clerks of each ward; and located the place therein where the election would be held. It will be seen that the form of the notice complied with the requirements of the quoted provision of the charter, as far as applicable. A departure, however, from the command of the section is observed, in that only one copy of the notice was put up.
It is perhaps true that a majority of the legal voters of every western city or town can not only read the English language, but they take local newspapers and keep informed as to all neighborhood matters that interest or can affect them. In such an age of enlightenment, it will be conceded that the method pursued by the recorder of publishing notice of the special election furnished much better information respecting the proposed amendment of the charter than the posting of written notices in three public places could possibly afford. But, however this may be, as the ordinance granting the prayer of the petitioners declared that the special election should be “in all respects called and conducted in accordance with, the provisions of the charter of the city of McMinnville,” the command in this respect was impera*401tive, and necessitated the posting of notices in three public places in the city, in the failing to comply with which the election was void, and an error was committed in sustaining the demurrer.
The decree will therefore be reversed, the demurrer overruled, and the cause remanded for such further proceedings as may be necessary not inconsistent with this opinion. Keversed.